Title: To Thomas Jefferson from James Barbour, 2 May 1781
From: Barbour, James
To: Jefferson, Thomas



Sir
Culpeper May 2. 1781

From the many Applications I make free to Address your Excellency once more in behalf of the Detatchment of Militia from this County now on a Tour of duty who are very uneasie as well on account of a Shocking Fever now Rageing in this County as the Planting their Crops. Twenty persons have Died in about ten days within five miles of my house, but Very fortunate they are mostly such as are no Loss to the Publick. I have done all in my Power to get the Crops of Corn planted of those now on duty but we have such a number of poor distress’d Famalys in this County that I fear we shall not be able to Accomplish it. Could they with Propriety be relieved with drafts of other Militia (if necessary) from this or any other County I should be Very glad as I Promised to  Solicit in favour of them and I’m the more inclined to do so as I hear they have had an Action and behaved well.
I am Honble Sir your most Obedt. Hum. Servt.,

Jas. Barbour

